Citation Nr: 1448886	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  14-20 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active service from September 1949 to February 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Following the last adjudication of the case by the agency of original jurisdiction (AOJ) in an April 2014 statement of the case (SOC), additional pertinent evidence was added to the Veteran's claims file.  The Veteran filed his substantive appeal in June 2014.  Accordingly, under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, this evidence is subject to initial review by the Board because the Veteran did not request in writing that the AOJ initially review such evidence.  See 38 U.S.C.A. § 7105(e)(1).  

In a November 2010 statement, the Veteran's daughter wrote that the Veteran has depression as a result of his hearing loss.  This reasonably raises an informal claim of service connection for depression.  The issue has not been developed or adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it must be referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been presented to the Board as a component of the disability rating claim now on appeal, and a TDIU claim is not otherwise presently in appellate status before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is free to raise such a claim at any point in the future, and the instant determination is in no way intended to represent a finding as to the merits of such a claim, if subsequently raised at any point.  See 38 C.F.R. § 4.16 (2013); Suttmann v. Brown, 5 Vet. App. 127, 136 (1993) (a claim for a TDIU, even if previously and finally denied, constitutes a new claim).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

Mechanical application of the Veteran's audiometry test results to the rating schedule shows that no more than a 10 percent rating for the bilateral hearing loss disability can be assigned, and the subjective complaints involving difficulty hearing people talk and hearing the television are reasonably described by the rating schedule.


CONCLUSION OF LAW

The criteria for assignment of a disability rating in excess of 10 percent for the Veteran's bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14, 4.15, 4.85 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

A. Duty to Notify

VA has a duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Veteran was sent a comprehensive letter in November 2010, which was sent prior to the September 2011 rating decision on appeal.  Any defect in the notice is deemed not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the duty is satisfied.

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(d).  VA will help a claimant obtain records relevant to the claim(s) whether or not the records are in Federal custody, and VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

1. Duty to Obtain Records

VA has met the duty to assist the Veteran in the development of the claim being decided herein because his service treatment records have been obtained and appear to be complete.  Also, his VA treatment records are associated with the claims file.  He did not identify any other relevant information.    

2. Duty to Provide Examination/Opinion

The Veteran has undergone VA examinations in November 2010 and February 2014 to evaluate the severity of his hearing loss.  The Board finds that those examinations are adequate to decide the appeal.  Both examiners examined the Veteran and conducted a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  By doing so, both examiners fully described the Veteran's hearing loss disability in sufficient detail to determine the appropriate schedular rating assignable.  See 38 C.F.R. § 4.85; McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002).  

With regard to the functional effects of the Veteran's hearing loss, the February 2014 VA examiner fully described the functional effects caused by the Veteran's hearing disability in his daily life, as required by Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  The November 2010 VA examiner did not described the functional effects caused by the Veteran's hearing disability in the final report, as required by Martinak.  21 Vet. App. at 455.  However, the Board finds, for two related reasons, that this deficiency does not warrant a remand.  

First, the missing information is reasonably of record in (a) a nearly contemporaneous statement submitted by the Veteran's daughter one week prior to the VA examination in November 2010 and (b) a February 2014 VA examination.  See, e.g., Savage v. Shinseki, 24 Vet. App. 259, 269-71 (2011) (seeking clarification may not be required if such assistance would be unreasonable; if the missing information is located elsewhere in the record; or if the missing information may be more easily obtained by some other means, but only if it does not compromise the favorable character of the private examiner's opinion).  

Second, there is no indication that the functional impact of the Veteran's hearing loss materially worsened between the time his daughter wrote her statement describing those functional effects in November 2010 and when he underwent the VA examination one week later.  This appears true in light of the February 2014 VA examination, which reports a similar functional effect.  Accordingly, remanding this appeal to ask the November 2010 VA examiner to document the functional effects of the hearing loss would result in greater prejudice to the Veteran by delaying the appeal simply for the sake of this nonconsequential formality.  See, e.g., NLRB v. Wyman-Gordon Co., 394 U.S. 759, 766 n. 6 (1969).

Otherwise, the record now before the Board does not indicate that his hearing loss symptoms have materially increased in severity since the February 2014 VA examination.  See 38 C.F.R. §§ 3.326, 3.327; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination.    

For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits at this time.

II.  Analysis

The Veteran maintains that a disability rating higher than 10 percent is warranted for his bilateral hearing loss.  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The disability ratings are based primarily upon the average impairment in earning capacity resulting from a service-connected disability, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.  Where there is a question as to which of two disability ratings shall be applied, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Similarly, in claims for increased ratings, VA must consider that a claimant may experience multiple distinct degrees of disability, resulting in different levels of compensation, from the time the increased rating claim is filed to the time a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant. 38 C.F.R. § 4.3 (2012).

A.  Rating Schedule

Disability ratings for hearing loss are assigned pursuant to the rating schedule set forth in 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id.

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.    

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

B.  Discussion

In the instant case, the rating schedule does not provide for a higher rating in this Veteran's case.  

First, on VA examination in November 2010, the Veteran's pure tone thresholds were as follows:




HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
65
70
70
60
LEFT
35
65
65
75
60

Speech discrimination testing resulted in recognition scores of 92 percent in the right ear and 88 percent in left ear.  

Charting these audiological results against Table VI shows a Level II hearing acuity in the right ear and a Level III hearing acuity in the left ear.  Charting a Level II hearing loss and a Level III hearing loss against Table VII results would result in a noncompensable rating.  

Although this VA examination suggests that a lower rating is warranted, it would be outside the Board's jurisdictional authority to assign a rating lower than the currently-assigned 10 percent.  See Murphy v. Shinseki, 26 Vet. App. 510, 513 (2014).

Next, on VA examination in February 2014, the Veteran's puretone thresholds were as follows:


HERTZ

1000
2000
3000
4000
AVG.
RIGHT
35
65
70
75
61
LEFT
35
65
70
80
63

Speech discrimination testing resulted in recognition scores of 80 percent in the right ear and 84 percent in left ear.  

Charting these audiological results against Table VI shows a Level IV hearing acuity in the right ear and a Level III hearing acuity in the left ear.  Charting a Level III hearing loss and a Level IV hearing loss against Table VII results in a 10 percent rating.  Accordingly, this VA examination does not provide a basis for assigning a schedular rating higher than 10 percent.  

In light of the foregoing, a schedular disability rating higher than10 percent may not be assigned for the Veteran's bilateral hearing loss disability.   Staged ratings are not for assignment in this case for the reasons given.  

C.  Extraschedular Consideration

(1) Criteria

The Board's findings above are based on the rating schedule. Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Schedular ratings are based primarily upon the average impairment in earning capacity, that is, upon the economic or industrial handicap which must be overcome and not from individual success in overcoming it.  38 C.F.R. § 4.15.

To afford justice in exceptional situations, however, an extraschedular rating may also be assignable.  38 C.F.R. § 3.321(b).  The Board may not, in the first instance, assign an increased rating on an extraschedular basis, but may determine whether referral for extraschedular consideration is warranted, provided that it articulates the reasons or bases for that determination.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

This determination follows a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first of the three steps is a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."   Thun, 22 Vet. App. at 115; see also Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009).  The second step of the inquiry requires the Board to determine whether the exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.


(2) Discussion

Here, it must be found that the Veteran's disability picture is reasonably contemplated by the rating schedule.  

As a threshold matter, it is important to understand that the rating schedule is designed to compensate for the effects of his hearing impairment in all spheres of his daily life, including at work and at home.  See 38 C.F.R. §§ 4.1, 4.15.  Also significant, the rating schedule for evaluating a hearing impairment specifically includes a special section for evaluating "[e]xceptional patterns of hearing impairment."  See 38 C.F.R. § 4.86.  This section was added "because the speech discrimination test may not reflect the severity of communicative functioning these veterans experience."  64 Fed. Reg. 25200, 25203 (1999).  "This provision was meant to compensate for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise.  VHA found that when this pattern of impairment is present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment."  Id.; see also 59 Fed. Reg. 17295 ("While results of speech discrimination tests with this type of hearing loss in a controlled setting are often near normal, they do not reflect the true extent of difficulty understanding speech in the everyday work environment, even with the use of hearing aids.").  

With this background in mind, the Board must conclude that the rating schedule for evaluating a hearing impairment was specifically designed to compensate for the types of functional effects the instant Veteran is describing, including difficulty hearing other people talk and difficulty hearing a television.  Referral for extraschedular consideration cannot be made on this basis.  

The VA outpatient treatment records also show that the Veteran has been provided a hearing aid.  However, the rating schedule was purposely "designed to measure the best residual uncorrected hearing," and evaluations are not to be determined based on the "best corrected hearing" measured by "improvement with hearing aids."  See 64 Fed. Reg. at 25204 (emphasis added); see also Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  In other words, referral for extraschedular consideration cannot be made based on the Veteran's use of hearing aids alone.  Otherwise, he has not indicated that the wearing of hearing aids itself has resulted in any exceptional or unusual effects.  Accordingly, there is no basis here for extraschedular referral.

As a final matter, the Board again notes the November 2010 statement from the Veteran's daughter describing his isolation and depression resulting from his hearing loss.  These complaints are sufficiently distinct and separate from a hearing impairment to warrant individual development and adjudication as a claim of service connection for depression.  See, e.g., Tropf v. Nicholson, 20 Vet. App. 317, 321, n.1 (2006) (If a service-connected disability causes another disability to occur, the appropriate course is to grant secondary service connection and, again, rate the disabilities separately.).  Accordingly, should the Veteran wish to pursue the matter, the Board has referred the claim to the AOJ in the Introduction section of this decision for further action.  

In summary, even if his disability picture was exceptional or unusual, referral for extraschedular consideration would not be warranted.

In reaching all conclusions in this appeal, the Board has resolved all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

A disability rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


